TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00727-CV


In re Cathy Mata


Loretta Jones, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-06-002820, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E
PER CURIAM 
	This is a contempt proceeding ancillary to Loretta Jones's appeal from a termination
proceeding.  The subject of this proceeding is court reporter Cathy Mata.
	The trial court signed its termination order on November 13, 2007.  Appellant filed
her notice of accelerated appeal on December 3, 2007, and on December 12, the trial court found that
the appeal was frivolous, appointing counsel for the limited purpose of appealing that determination. 
The clerk's record was filed in this Court on December 27, 2008, and court reporter Albert Alvarez
filed the voir dire portion of the reporter's record on April 16, 2008.  On June 2, 2008, we sent Mata
notice that her portion of the record was overdue and asked her to file the record by June 17 or
provide an explanation of the delay and an estimate of when the record would be filed. 
On July 9, 2008, Mata requested an extension until October 3, 2008, a ninety-three day extension. 
On July 15, we granted Mata's request in part, ordering the record to be filed by August 14.  See
Tex. Fam. Code Ann. § 263.405(f), (g) (West Supp. 2007) (in appeal from termination order, record
must be filed 60 days after order is signed unless court denies request for free record; in appeal from
finding that appeal is frivolous, record of hearing must be filed without advance payment within
10 days of court's decision); see also Tex. R. App. P. 35.1(b) (in accelerated appeal, record must be
filed ten days after notice of appeal is filed).  Through no fault of hers, Mata never received the
July 15 order.  On August 27, Mata informed this Court that she could have the record prepared by
September 19.  Therefore, on September 4, 2008, we ordered Mata to prepare and file the record
related to the trial court's finding of frivolousness no later September 19, 2008.  Although Mata has
informed this Court that she is in the process of preparing the record, to date, the record has not
been filed.
	Therefore, it is hereby ordered that Cathy Mata shall appear in person before this
Court on October 8, 2008, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why she should
not be held in contempt and sanctions imposed for her failure to obey the September 4 order of this
Court.  This order to show cause will be withdrawn and Cathy Mata will be relieved from her
obligation to appear before this Court if the Clerk of this Court receives the reporter's record on or
before October 6, 2008.
	It is ordered on September 25, 2008.
Before Chief Justice Law, Justices Puryear and Pemberton